Order filed, July 16, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00440-CR
                                 ____________

            EX PARTE VIDAL ALEXANDER REYES, Appellant


          On Appeal from the County Criminal Court at Law No 10
                           Harris County, Texas
                      Trial Court Cause No. 1946698


                                     ORDER

      The reporter’s record in this case was due June 12, 2014. See Tex. R. App.
P. 35.1. On June 25, 2014, this court ordered the court reporter to file the record
within 10 days. The record has not been filed with the court.           Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Bonnie Rodriguez, the substitute court reporter, to file the record
in this appeal within 10 days of the date of this order. No further extension will
be entertained absent exceptional circumstances. The trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed. See
Tex. R. App. P. 35.3(c). If Bonnie Rodriguez does not timely file the record as
ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM